Title: Abigail Adams to Mercy Otis Warren, 12 February 1783
From: Adams, Abigail
To: Warren, Mercy Otis




ca. 12 February 1783


Indeed my dear Madam my omiting writing to you by my son was not oweing to the abrupt manner of your closeing your Friendly Billet which was sufficiently apoligized for by the counsel you employed with all that Eloquence which ever distinguishes him in a female Cause—but to the sudden proposal of Master Charles who no sooner determined to visit Milton than he executed it—and as I had not time to write in my usual lengthy manner; I told him to excuse me to you and assure you that I would not fail the next opportunity.
I will not say that I feel awkward on the renewal of our correspondence, because that would be to insinuate that such feelings are New to be me, where as I affirm that I never took my pen to write to my dear Mrs. Warren without a sensation of that Nature: and I have bit up more goose quils in her service than I ever wore out any other way. The knowledge of her superiour abilities kept me long from that intimacy which her Benevolence and Friendship finally Effected, and tho I have not less Love and respect for her now than I formerly had, before those dismal apprehensionsvanished, were vanquished by the free social intercourse of Friendship, I cannot say but a little of the old leaven remains.
What induced my Friend to Epethize with so many hard words the Friendship of the world—it could be no New discovery to her that neither nation, or communities use it, but as a more refined and polished Name, than for Interest, Self Interest! There are not wanting many in these days of modern refinement and Mandivelean principals to asscribe all the social virtues to the same principal Cause and to affirm that no such thing as disinterested Friendship or patriotism exists. I shall not attempt to confute these doctrines by words, but retire into my own Bosom and there feel that they are false.
America is assimilating herself to foreign Nations, and will I fear copy more largely their foibles and vices than their virtues, Simulation and disimulation with their false coin are passing upon us, insted of the pure Bullion of honest truth and integrety—Sterling worth becomes more rare, publick happiness less stable, private and domestick virtues less cherished and cultivated.
What a picture my dear Madam for the rising generation. Shall we shade it from their view, or hold it to them as a warning? Yet why rob them of those few years of happy Credulity when meaning no evil, they are unsuspicious of it in others!——How little do our children know the anxiety of parents towards them—their hopes and their fears—their exultation the exultation which fills the mind and dilates the Heart when they behold them rising in virtue and Eminence. It is a pleasure which the almighty himself enjoyed when he looked upon his works and saw that all was good.
I am called to dinner, but will not go untill I have told my Friend that the first passible roads I will improve in visiting Milton—and hope she will make the same use of them to Braintree.
My affectionate regards attend General Warren at Milton. I had rather have sent them on to Philadelphia. You know they are used to travelling that road in search of a disinterested patriot. If he had been there, they would not have failed of success.——I will close my letter with the prospect of a visit from my good fellow traveller this afternoon whom I realy long to see and welcome again to Braintree. Harry has had his rejoiceing fit I suppose, so will not be so glad to see me, as some other of his B—n Friends.——I would not have deprived my daughter so soon of the pleasure she took in her at Milton visit if I had known she could not have made her visit to the city before this time as she has long designed one there, and proposed it the week after she left you; I thought it necessary to call her home a day or two before she left me quitted M n. Adieu my dear Madam a little attention is necessary to the outward appearence of your Friend before she receives her young visiters. She has really had the unpoliteness to address you in a dishabile, having snatchd up her pen upon the return of her son with a determination of convinceing you that my her invitation to a renewal of our correspondence was more than a mere compliment from your assured Friend

AA

